DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/2020 and 11/21/2019 are acknowledged.     The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/31/2019.  These drawings are found acceptable by the Examiner.
Specification
It appears that Applicant has cited a list of references in the specification at pages 3-5. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP 609.04(a), subsection I, states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by Applicant on a form PTO-1449 or by the examiner on a form PTO-892, they have not been considered.
The disclosure is objected at pages 28-29 because the sequence identifier recited in the specification at page 28 does not clearly articulate designation for the nucleotides 
The disclosure is objected at pages 30-31 because the sequence identifier recited in the specification at page 30 does not clearly articulate designation for the nucleotides sequences represented at paragraphs [0050] – [0053].   It is suggested amending specification at page 30 to recite, --respectively --- after “SEQ ID NOS: 11-16” or label each of the different nucleotide sequences recited at paragraphs [0050] – [0053].
The disclosure is objected to in the Table 2 for the representation of the sequence identifier to the nucleotide sequences recited in the Table 2.    The sequence identifier do not clearly articulate designation of for the nucleotide sequences recited in the table.  It is suggested adding the limitation ---respectively--- after the “SEQ ID NOS: 17 to 80” or amend the sequences in the Table 2 to recite each sequence identifier.

 Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 4, 5, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35. U.S.C. 102(a)(2) as being anticipated by Murphy et al ((citation pages on PGPub document US 20060051771 A1 of US Patent 7361465 publication date March 9, 2006, effective filing date Sept. 2004).
	Regarding claim 1, Murphy et al teach a kit comprising a non-specific degrading enzyme wherein said non-specific degrading enzyme is DNase I, an RNase H minus reverse transcriptase and a single stranded DNA binding protein (see e.g., [0051], [0064], [0135] – [0143] and claims 48-49, 51 and 54 on page 16).
	Regarding claim 4, Murphy et al teach wherein the single stranded DNA binding protein is T4 gene 32 protein (e.g., [0039] and claim 49 on page 16).
	Regarding claim 5, Note* Applicant defines the limitation “substrate” at page 23 of the specification as “a mixture of four types of deoxyribonucleotides (dNTP) or modified forms.     Murphy teaches the kit comprising a mixture of dNTPs (e.g., [0064], [0135] – [0143] and claim 48 on page 16).
	Regarding claims 6 and 7, Murphy et al teach embodiments of the claim 1 or claim 5 wherein said kit further comprise a primer (e.g.,[0064],  [0135] – [0143] and claim 51 on page 16).  Thus, Murphy et al meet the limitations of the claims recited above.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al (US 20110136180, June 2001, effective date April 2008) in view of Ahern (The Scientist, vol. 20, pages 20 and 22, July 1995).   Regarding claim 1, Bengtsson et al teach a method comprising the use of a cDNA synthesis kit, wherein the method .      
	Regarding claims 2-3, Bengtsson et al teach wherein the double strand-specific DNA degrading enzyme is a Crustacea-derived double strand specific DNA degrading enzyme and wherein the double strand-specific DNA degrading enzyme is shrimp DNase ([0066], [0067], [0098]).
	Regarding claim 5, Bengtsson et al teach further comprising a substrate (dNTPs) (Example 5 and Example 11).
	Regarding claims 6 and 7, Bengtsson et al teach further comprising primers (Example 5 and Example 11).
	While Bengtsson et al teach various kits, such as a e.g., cDNA synthesis kit, and the use of a RNAse H minus reverse transcriptase and shrimp dsDNase used together in a single reaction vessel ([0066]), the reference does not expressly teach wherein these components are packaged together in the form of a kit.
	Ahern teaches the advantages of packaging biochemical reagents in the form of a kit.   Ahern teaches that a kit is advantages because a kit is cost-effective, convenient and save time to the practitioner (page 20, sections entitled “Saving Time and Money” and “The Kit Concept”).  
	It would have been prima facie obvious to combine all reagents taught by Bengtsson et al for RT-PCR of a desired target RNA in the form of a kit for the obvious benefits as taught by Ahern that a kit is cost-effective, convenient and save time to the practitioner.  Accordingly, the combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
  
Conclusion
15.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637